PER CURIAM.
Order affirmed, with $10 costs and disbursements. Held that, considering the interpretation put upon the original amended complaint by the court of appeals (56 N. E. 502), we cannot properly hold that the terms imposed by the court at special term as a condition of permitting the plaintiff to serve the proposed amended complaint were an abuse of discretion, and such as to require a reversal of the order appealed from; also held, that the amendments proposed for the first time in appellant’s brief, and which it is suggested would be satisfactory if less onerous terms were imposed, should not be passed upon this appeal, but should be passed upon in the first instance by the special term.
SPRING and WILLIAMS, JJ., concur in the
affirmance of the order only.